OSBORNE, Judge.
This is a belated appeal granted the appellant, John Brown, Jr., from a conviction for armed robbery and a sentence to life imprisonment. This is the second appeal of this conviction. See Brown v. Commonwealth, Ky., 357 S.W.2d 681 (1961). Sentence was entered on the second trial, the one now before us, on January 14, 1963.
Appellant’s only alleged ground of error is that the Commonwealth was erroneously *261permitted by the court to introduce evidence of felonies previously committed by him, contrary to our rule stated in Cowan v. Commonwealth, Ky., 407 S.W.2d 695, and modified by Cotton v. Commonwealth, Ky., 454 S.W.2d 698. Appellant was convicted in 1963. Cowan was decided by this court in 1966 and Cotton in 1970. These cases are not retroactive. The court and Commonwealth properly followed the procedure in effect at the time the appellant was convicted and since the Cowan case and the Cotton case are not retroactive the judgment will have to be affirmed.
Judgment affirmed.
All concur.